
	
		I
		111th CONGRESS
		2d Session
		H. R. 5634
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Inslee (for
			 himself, Mr. Reichert,
			 Mr. Young of Florida, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  that oil and gas drilling and production operations on the outer Continental
		  Shelf must have in place the best available technology for blowout preventers
		  and emergency shutoff equipment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Drilling Safety Improvement
			 Act.
		2.Emergency Shutoff
			 Safety Requirements
			(a)RequirementsSection 21(b) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1347(b)) is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)The Secretary shall issue regulations that
				require, notwithstanding paragraph (1)—
								(i)that all oil and gas drilling and
				production operations on the outer Continental Shelf have safety and
				environmental management systems in place including blowout preventers and
				additional backup emergency shutoff equipment such as acoustic shut-off
				technology; and
								(ii)that such equipment use the best
				available and safest technologies.
								(B)In issuing regulations under this
				paragraph, the Secretary shall, based upon information provided by the
				Secretary of Energy pursuant to section 203(a)(12) of the Department of Energy
				Organization Act and other information available to the Secretary—
								(i)incorporate safety technology information
				from independent scientists and experts, academic institutions, and from
				technology used internationally; and
								(ii)consider the need for different
				technology requirements in different environments and depths.
								(C)Regulations issued under this
				paragraph—
								(i)shall apply to all new oil and gas drilling
				and production operations; and
								(ii)shall apply to all existing and gas
				drilling and production operations upon the expiration of the 6-month period
				beginning on the date of the issuance of the regulations.
								(D)Every 5 years after the date of the
				issuance of regulations under this paragraph, the Secretary shall—
								(i)review blowout preventer and emergency
				shutoff equipment technology; and
								(ii)revise the regulations as necessary
				to require use of the best available technology in accordance with this
				paragraph.
								.
				(b)DeadlineThe Secretary of the Interior shall issue
			 regulations under the amendment made by subsection (a) by not later than 6
			 months after the date of enactment of this Act.
			3.Best available
			 and safest technologySection
			 203 of the Department of Energy Organization Act (42 U.S.C. 7133) is amended by
			 adding at the end of subsection (a) the following new paragraph:
			
				(12)Offshore oil and
				gas exploration and production best available and safest technology
				identification, including—
					(A)surveying industry
				practices and regulatory requirements both domestically and
				internationally;
					(B)identifying
				technology currently in use as well as technology that is not in widespread
				use, but could be adopted for widespread use on a near-term basis; and
					(C)providing such
				information regarding the best available and safest technology to the Secretary
				of Interior in a timely fashion for use in the implementation of the Outer
				Continental Shelf Lands
				Act.
					.
		
